  Case: 1:18-cv-00540-WOB Doc #: 35 Filed: 10/05/18 Page: 1 of 2 PAGEID #: 270



                   UNITED STATES DISTRICT COURT
        FOR THE SOUTHERN DISTRICT OF OHIO, WESTERN DIVISION
 STEPHANIE LEIGH WHITAKER,                 )       CIVIL COMPLAINT
 et al.                                    )
                                           )       Case No. 1:18-cv-00540-WOB
        Plaintiffs,                        )
                                           )
 v.                                        )
                                           )
 JUDGE JOSEPH W. KIRBY,                    )       JUDGE WILLIAM O. BERTELSMAN
                                           )
      Defendant.                           )

           NOTICE IN RESPONSE TO COURT ORDER ON OCTOBER 2, 2018

       As requested by this Court, Plaintiffs hereby give notice that the brief attached as

Exhibit A was filed by Plaintiff Whitaker in the Ohio 12th District Court of Appeals. No

brief in response was filed, and the timeline to file a response brief has passed.


                                               Respectfully Submitted,

Dated: October 5, 2018

                                               /s/ Joshua R Langdon
                                               Joshua R. Langdon, Ohio Bar #90956
                                               Josh Langdon, LLC
                                               810 Sycamore Street, Fl. 2
                                               Cincinnati, Ohio 45202
                                               Phone: (513) 246-1400
                                               Fax: (513) 263-9000
                                               E-mail: josh@joshlangdon.com

                                               Shannon Minter*
                                               Christopher Stoll*
                                               Asaf Orr*
                                               National Center for Lesbian Rights
                                               870 Market Street, Suite 370
                                               San Francisco, CA 94102
                                               Phone: (415) 392-6257
                                               Fax: (415) 392-8442

                                            [1]
  Case: 1:18-cv-00540-WOB Doc #: 35 Filed: 10/05/18 Page: 2 of 2 PAGEID #: 271



                                             sminter@nclrights.org
                                             cstoll@nclrights.org
                                             aorr@nclrights.org

                                             Attorneys for Plaintiffs
                                             * pro hac vice


                             CERTIFICATE OF SERVICE

      I, Joshua Langdon, Esq., do hereby certify that on this 5th day of October, 2018, I
caused true and correct copies of the foregoing to be filed via the Court’s CM/ECF
system, causing service on all counsel of record.

                                                       By: s/ Joshua R. Langdon




                                           [2]
